UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2106


JAMES TOLLE,

                    Plaintiff - Appellant,

             v.

GOVERNOR RALPH NORTHAM; COMMONWEALTH OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00363-LMB-MSN)


Submitted: January 11, 2022                                       Decided: January 20, 2022


Before THACKER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified and affirmed by unpublished per curiam opinion.


James Tolle, Appellant Pro Se. Calvin Cameron Brown, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Tolle appeals from the district court’s orders granting Defendants’ motion to

dismiss and dismissing his civil action for lack of subject matter jurisdiction and denying

his Fed. R. Civ. P. 59(e) motion to alter or amend judgment. We have reviewed the record

and find no reversible error in the district court’s determinations that Tolle’s complaint was

moot and that it lacked subject matter jurisdiction over the complaint as a result and its

denial of the Rule 59(e) motion. The dismissal of Tolle’s complaint, however, should have

been without prejudice. See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand

at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We therefore modify the district

court’s dismissal order to reflect that the dismissal of Tolle’s complaint is without

prejudice, affirm the dismissal as modified, see 28 U.S.C. § 2106, and affirm the district

court’s order denying Tolle’s Rule 59(e) motion. Tolle v. Northam, No. 1:20-cv-00363-

LMB-MSN (E.D. Va. July 29 & Sept. 16, 2021).

       We deny Tolle’s motion requesting oral arguments and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                               AFFIRMED AS MODIFIED;
                                                                           AFFIRMED




                                              2